Title: From Thomas Jefferson to Jean Xavier Bureaux de Pusy, [7 January 1800]
From: Jefferson, Thomas
To: Pusy, Jean Xavier Bureaux de



Sir
Philadelphia [Jan. 7. 1800]

I avail myself of the first moments of leisure […] my arrival here to acknolege the reciept of your favor of Dec. 9. & to express my regret that my absence deprived me of the pleasure of a personal interview. it is the first opportunity which has ever been presented me of asking a thousand questions as to my much esteemed friend La Fayette whose sufferings have been to me a source of the most sincere anxiety. how much have I to say to him, how much to philosophise on the astonishing developments of the human character on both sides of the Atlantic! but this I reserve to the moment of my meeting him; & may that moment soon arrive as he gives me reason to hope. it will be a circumstance of additional joy to recieve with him my old friend, & the best & wisest of men, Monsr. Dupont. accept I pray you Sir assurances, for yourself and the friends who have accompanied you, of every service I can render you here. your character and my esteem for it entitle you to this, independant of the wishes of Messrs. de la Fayette & Liancourt. I am happy to hear that the latter preserves his health; his worth entitles him to the best wishes of everyone. if you should recieve any new information as to Monsr. de la Fayette or Dupont, & especially as to the time & certainty of our expecting them here, you will oblige me by a communication of it by letter. I need not add how much pleasure I should recieve, should your affairs bring you here during my stay, from an opportunity of assuring you personally of the high respect & esteem with which I am Sir
Your most obedt. humble servt

Th: Jefferson

